PER CURIAM.
Mamie L. Jackson appeals the district court’s orders accepting the magistrate judge’s recommendation and dismissing her employment discrimination action for failure to comply with the court’s prior orders imposing sanctions and compelling discovery.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jackson v. Blue Cross & Blue Shield of S.C., No. CA-03-1725-3 (D.S.C. filed June 23, 2004 & entered June 24, 2004; filed Aug. 3, 2004 & entered Aug. 4, 2004; filed Sept. 16, 2004 & entered Sept. 17, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Jackson does not challenge on appeal the district court’s judgment in favor of Appellee on its counterclaim and, therefore, has waived appellate review of that issue. 4th Cir. R. 34(b) ("The Court will limit its review to the issues raised in the informal brief.”).